Citation Nr: 1512702	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits prior to March 26, 2011.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980, and March 1985 to October 1987.  The appellant is his surviving child.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction has since transferred to the Oakland, California, RO.

The Board recognizes that the appellant requested a Board videoconference hearing by way of her substantive appeal.  The hearing was scheduled for a date in April 2014.  She was notified by way of a letter dated in February 2014, but she failed to appear for the hearing.  She has not provided a reason for the failure to appear or requested that the hearing be rescheduled; thus, the Board deems the hearing request withdrawn.

The record before the Board consists of the appellant's paper education file and electronic records within the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The appellant was born in June 1986 and was eligible for Chapter 35 DEA benefits through June 2012.

2.  The appellant's claim for DEA benefits was received on March 26, 2012.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits prior to March 26, 2011, are not met.  38 U.S.C.A. §§ 3512, 5113 (West 2014); 38 C.F.R. §§ 21.1029, 21.1030, 21.3020, 21.3040, 21.3044, 21.4131 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

In this case, the appellant's basic eligibility for DEA benefits is not in dispute, as she has been found eligible for these benefits.  Rather, the dispute in this case is the effective date for when these benefits began.

The basic beginning date of an eligible child's period of eligibility for DEA (Chapter 35 education assistance) benefits is his/her 18th birthday or successful completion of secondary schooling, whichever occurs first.  In certain circumstances, an eligible child may commence their period of eligibility prior to the 18th birthday.  The basic ending date (delimiting date) is the eligible person's 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), (b), (c).

During the time period of eligibility, the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 C.F.R. §§ 21.3020(b), 21.3044(a).  

The applicable regulation further provides that an individual must file a formal claim for educational assistance for pursuit of a program of education.  38 C.F.R. § 21.1030.  As a general matter, the date of receipt of claim is when a valid claim or application is filed with VA.  That is based upon either the date the formal claim is received at VA, or if an informal claim has been filed, and a formal claim is then received within one-year of the date VA requested it, the date VA received the informal claim will be determinative.  38 C.F.R. § 21.1029(b).  The assignment of an effective date for Chapter 35 educational assistance benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. 5113(a).

Additionally, the effective date for the commencing date of an award of Chapter 35 benefits will be determined based on the latest of the following dates: the beginning date of eligibility as determined by the applicable regulation (in this case, section 21.3041 pertaining to benefits for children of service members); one-year prior to the date of receipt of claim; the date certified by the educational institution; or the effective date of the course approval, or one year before the VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d).

In this case, the record indicates the appellant was born on June [redacted], 1986, which would indicate the basic beginning date for receiving DEA benefits would have been in June 2004 when she became 18.  Her 45 month period of eligibility would, therefore, extend to June [redacted], 2012.  

The appellant filed her application for education benefits on March 26, 2012.  The evidence does not show and the appellant does not contend that she filed a claim for benefits at any time prior to that date.  She was notified that she could only use benefits before June [redacted], 2012, by way of her April 2012 certificate of eligibility letter.  The appellant, however, is seeking educational benefits to cover three years of education from the fall semester 2009 through the summer semester 2011.  See October 2012 notice of disagreement.  Again, the effective date for the commencing date of an award of Chapter 35 benefits will be determined based on the latest of the following dates: the beginning date of eligibility as determined by the applicable regulation; one-year prior to the date of receipt of claim; the date certified by the educational institution; or the effective date of the course approval, or one year before the VA receives the approval notice.  38 C.F.R. § 21.4131(d).  In this case, the latest of these dates is indeed one year prior to the date of receipt of the appellant's claim, which is March 26, 2011.  An earlier date is not allowable within the realm of the applicable VA regulations.

The Board recognizes the appellant's statement within her March 2013 substantive appeal.  She indicated that she has been attending college since 2007 and "only just realized [she] was eligible for Chpt. 35 benefits."  She indicated that she believes she should be paid more than one year retroactively since she will not be able to receive benefits past her 26th birthday.  She seemingly finds it unfair that she was eligible for 45 months of benefits and was only paid for one year of that.  She indicated, "it seems fair to be paid more than one year."  While the Board understands and sympathizes with the appellant's situation, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

For the reasons stated above, there is no legal authority to pay the appellant for Chapter 35 DEA benefits retroactively earlier than March 26, 2011.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to Dependents' Educational Assistance (DEA) benefits prior to March 26, 2011, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


